per curiam:
El 24 de marzo de 1999 le referimos al Pro-curador General de Puerto Rico, con el propósito de que dicho funcionario realizara la correspondiente investiga-ción e informe a este Tribunal, una comunicación de la Hon. Edna Abruña Rodríguez, Juez Administradora Regional del Tribunal de Primera Instancia de Arecibo, relativa la misma a la conducta observada por el Ledo. Jorge L. Pérez Abreu con una de las funcionarías de dicho tribunal, a saber, la Leda. Sandra González Maldonado, quien la-bora como examinadora de pensiones alimentarias.
El Procurador General ha rendido su informe. Del mismo surge, en síntesis y en lo pertinente, que el mencio-nado abogado, en dos (2) ocasiones distintas, irrumpió en la oficina de la licenciada González Maldonado en forma des-controlada y hablando en voz alta y estrepitosa, recrimi-nando a dicha funcionaría por alegadamente ésta actuar en forma prejuiciada contra sus clientes, llegando, incluso, a expresarle que le iba “a arrancar la cabeza”.
Nos informa el Procurador General que, en su compare-cencia, el licenciado Pérez Abreu, luego de aceptar haber actuado incorrectamente, por lo cual pide excusas, sostiene que la conducta que observara se debió a que había dejado de tomar un medicamento que le había sido recetado por *262un facultativo médico para una “crisis de ansiedad” que había tenido. Atendido el referido informe, le concedimos término al licenciado Pérez Abreu para que se expresara sobre el mismo. En su comparecencia ante el Tribunal, bá-sicamente reitera lo expresado por él ante el Procurador General; añade que ha corregido la situación y nos asegura que no ocurrirá un incidente similar en el futuro.
I
El Canon 9 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, le impone al abogado el deber de “observar para con los tribunales una conducta que se caracterice por el mayor respeto. Ello incluye la obligación de desalentar y evitar ataques injustificados o atentados ilícitos contra los jueces o contra el buen orden en la administración de la justicia en los tribunales”.
Los examinadores de pensiones alimentarias que laboran día a día en los tribunales, aun cuando no son jueces, tienen facultad para, luego de recibir la prueba que a bien tengan someter las partes, hacer determinaciones de hechos, conclusiones de derecho, y rendir un informe al juez con sus recomendaciones al respecto. La función que llevan a cabo estos funcionarios resulta ser indispensable para la buena administración de la justicia en un área tan importante como lo es el de sustento de menores. Es por ello que, aun cuando no desempeñan una labor judicial propiamente, estos funcionarios merecen igual respeto y deferencia que los jueces de parte de los abogados. Resolvemos, en consecuencia, que infringe el Canon 9 del Código de Ética Profesional, supra, aquel abogado que observe una conducta irrespetuosa contra los examinadores de pensiones alimentarias.
Conviene recordar que sin moderación en el lenguaje y temperamento, los abogados, fiscales y jueces no podemos funcionar. La grosería, gritería, las imputaciones *263infundadas y las alegaciones contrarias a la verdad o des-provistas de una razonable presunción de exactitud, no tie-nen cabida en la administración de la justicia. In re Cardona Álvarez, 116 D.P.R. 895 (1986); In re Rivera García, 147 D.P.R. 746 (1999).
I — i
Atendidos los hechos del presente caso, el arrepenti-miento, excusas brindadas, y propósito de enmienda del Ledo. Jorge Pérez Abreu, limitamos la sanción, en esta oca-sión, a una enérgica censura. Advertimos al Pérez Abreu que no estamos en disposición de tolerar futuras trasgre-siones de esta naturaleza, apercibiéndole que, de ello ocu-rrir nuevamente, la sanción disciplinaria conllevará la sus-pensión del ejercicio de la abogacía.

Se dictará la correspondiente sentencia.

Los Jueces Asociados Señora Naveira de Rodón y Señor Fuster Berlingeri no intervinieron.